No. 12-15-00080-CV

                                IN THE COURT OF APPEALS
                   FOR THE TWELFTH SUPREME JUDICIAL DISTRICT
                                           OF TEXAS



 IN THE MATTER OF THE MARRIAGE OF EDSEL AMOS DIXONAND HEATHER
      D. DIXON AND IN THE INTEREST OF ASHLEY LYNN DIXON, A CHILD


                                                                               IT OF APPEALS
                                                                12th Court of Appeals District
                                       On Appeal from the
                                  354th Judicial District Court
                                     of Rains County, Texas
                                       In Cause No. 9544    n.
                                                             \ CATHY S. LUSK, CLER}<

          AMENDED REQUEST TO POSTPONE ALL APPEAL DEADLINES


TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:
       NOW COMES EDSEL AMOS DIXON, Appellant herein, and files this Request to
postpone all appeal deadlines and would show the Court as follows:

      1. On May 8th, 2015 Appellant received the attached Exhibit "A" from the Rains County
         District Clerk in regards to Cause No. 9544. The Notice OfJury Docket Setting sets
         the above referenced case on the Court's jury trial docket for January 19th 2016 at
         9:00am.



     2. The setting of the above referenced case for Jury trial is a clear indication that the final
        judgment signed on January 23, 2015 was in fact not final. All issues and claims have
         not been decided, therefore said judgment signed on January 23, 2015 was not a final
        judgment or order, therefore making this appeal a prematurely filed appeal.
       Appellant would respectfully request pursuant to Tex. R. App. P. 27.1.(a) and 27.2.
       that this court accept this appeal as being prematurely filed and that all deadlines for
       this appeal be postponed and restarted, holding in reserve all fees currently paid,
       pending a Amended Notice of Appeal being filed pursuant to the Texas Rules of
       Appellate Procedure after aFINAL judgment ofall issues has been signed.




   4. This Request is not made for delay, but rather so that Appellant may have the
      opportunity to appeal all FINAL orders orjudgments decided in this cause number if
      necessary.




Wherefore premises considered, Appellant requests that this Court grant the requested relief
above, restarting this appeal, pending aAmended Notice ofAppeal being filed after a final
judgment of all issues has been reached.



                                   Respectfully Submitted,




                                      Edsel Amos Dixon
                                        Pro Se Litigant
                                       732 Weddle Dr.
                                    Grapevine, TX 76051
                                        682-301-0592
                                   eddixon903@gmail.com
                           CERTIFICATE OF CONFERENCE

The undersigned hereby certifies thatAppellant has conferred or has made a reasonable
attempt to confer with all parties to this appeal. Robert L. Roberts does NOT oppose the
relief sought in this motion via telephone conference held on 7/27/2015. Mr Henry C. Black,
attorney for Heather Dixon, would not return multiple telephone calls made to his office on '
7/27/2015, therefore indicating the Attorney Mr Henry C. Black holds no position on this
motion.




                                                                   i—



                                                        jzt
                                                       Edsel A Dixon


                             CERTIFICATE OF SERVICE

This is to certify that atrue and correct copy ofthe above and foregoing was mailed to
Robert L. Roberts, 1260 RS County Road 1310, Point, Texas 75472 and Mr. Henry C.
Black, 2510 Lee Street, Greenville, Texas 75402.




                                                                             Edsel A Dixon